AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
       R.W., individually and on behalf of his marital                                                  Oct 04, 2019
                        community,
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-5089-RMP
 COLUMBIA BASIN COLLEGE, a public institution of                     )
 higher education; LEE THORNTON, in his official and                 )
 individual capacities; RALPH REAGAN, in his official
                and individual capacities,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Summary Judgment, ECF No. 31, is DENIED. Plaintiff’s Motion for Summary Judgment, ECF
’
              No. 36, is GRANTED IN PART with respect to liability on R.W.’s claim under 42 U.S.C. § 1983. Plaintiff’s motion is
              DENIED in part with respect to liability on his claims under the Americans with Disabilities Act, the Rehabilitation Act,
              and the Washington Law Against Discrimination.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                Rosanna Malouf Peterson                      on motions for
      summary judgment.


Date: October 4, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
